Citation Nr: 0011436	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  96-23 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a chronic 
gastrointestinal disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had active service from August 1974 to August 
1978, and from April 1980 to October 1992.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a February 1993 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California.  This case was previously 
before the Board in April 1998, at which time it was remanded 
for additional development.  The case is now, once more, 
before the Board for appellate review.

The Board notes that the veteran's appeal originally included 
the issue of entitlement to service connection for a right 
wrist disability.  During the pendency of the appeal, a 
December 1999 rating decision granted service connection for 
this disability, and assigned a 10 percent evaluation.  The 
veteran was notified of this decision, and did not file a 
notice of disagreement (NOD).  Therefore, the issue of a 
higher evaluation for this disability is not presently in 
appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).


FINDING OF FACT

A chronic gastrointestinal disorder was not evident in 
service; medical evidence does not demonstrate that the 
veteran's current gastrointestinal disorder is causally 
related to service or any incident occurring therein.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a chronic gastrointestinal disorder is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty from August 1974 to August 
1978, and from April 1980 to October 1992.  Service medical 
records (SMRs) from the veteran's first period of active duty 
are not available.  The Board recognizes the particular 
importance of supplying reasons and bases for a decision when 
an appellant's medical records have been lost.

A review of the available service medical records reveals 
that the veteran denied a history of frequent indigestion, or 
stomach or intestinal trouble on enlistment examination in 
November 1979.  

A November 1980 record notes a diagnosis of functional 
gastritis, and indicates that the veteran sought treatment 
for the disorder approximately three months earlier.  

The veteran reported generalized abdominal cramps, watery 
stools, and generalized malaise over the previous 48 hours in 
May 1981, and indicated that he had a 102-degree fever the 
previous day.  The diagnostic impression was food poisoning 
vs. gastroenteritis vs. other etiology.  

An October 1986 report notes a 12-hour history of nausea, 
vomiting and body aches.  Viral gastroenteritis was 
diagnosed.  

The veteran complained of heartburn in February 1987.  He 
sought a prescription refill of Tagamet and Mylanta, and 
indicated that these medications were effective in treating 
his heartburn.  He reported burning in his stomach 
approximately two hours after eating, and burning in his 
throat at night.  Reflux and gastritis were diagnosed, and 
refills of the veteran's medications were prescribed.   

A March 1992 record notes that the veteran was taking Indocin 
for left hip and right shoulder pain, and indicates that this 
medication upset his stomach.  The veteran reported gastric 
reflux, and indicated that he previously took Tagamet with 
relief.  Gastric reflux was diagnosed, and Tagamet was 
prescribed. 

An May 1992 rheumatologic consultation report notes 
complaints of gastrointestinal distress with non-steroidal 
anti-inflammatory drugs.

An August 1992 separation examination report is negative for 
a chronic gastrointestinal disorder.

The veteran filed a claim of entitlement to service 
connection for numerous disabilities, including a 
gastrointestinal disorder, in November 1992.  Therein, he 
reported that his "digestive system" disorder had its onset 
in approximately 1970.

A January 1993 VA examination report notes a history of 
intermittent heartburn since approximately 1986.  The veteran 
explained that his heartburn was precipitated by ingestion of 
certain foods, including tomatoes, pepper, and orange juice, 
and by lying in a supine position.  He denied hematemesis or 
melena.  The veteran reported that he previously underwent 
two upper gastrointestinal studies, which were negative for 
peptic ulcer disease, and indicated that a gastroscopy 
examination showed possible gastroesophageal reflux disorder.  
He noted that Tums or Rolaids relieved his symptoms.  A 
physical examination of the abdomen revealed no 
hepatosplenomegaly, mass, or tenderness.  There was no 
evidence of hernia, but the examiner observed an appendectomy 
scar in the right lower quadrant.  An upper gastrointestinal 
series and esophogram were unremarkable, and a barium enema 
revealed no abnormalities.  The final assessment was 
"gastroesophageal reflux or hiatal hernia."

A February 1993 rating decision denied the veteran's claim of 
entitlement to service connection for a chronic 
gastrointestinal disorder.  The veteran filed a notice of 
disagreement (NOD) with this decision the following month, 
and submitted a substantive appeal (Form 9) in December 1994, 
perfecting his appeal.

During a March 1995 personal hearing, the appellant testified 
that gastric reflux was initially diagnosed during an 
evaluation for participation in a civilian study of ulcer 
patients in approximately 1983 or 1984.  Transcript (T.) at 
10-11.  He stated that this diagnostic finding was later 
confirmed during gastrointestinal studies conducted by the 
service department in approximately 1977 or 1978, at Balboa 
Park Hospital.  T. at 13.  The veteran reported the onset of 
his gastrointestinal symptomatology in the 1970s, and 
indicated that he used various medications.  T. at 11.  He 
stated that his physicians service encouraged him to treat 
his symptoms with over-the-counter medications, rather than 
repeated trips to sickbay.  T. at 15.  He reported 
experiencing "tightness and pain," and indicated that these 
symptoms were relieved with the use of Tums or Rolaids.  T. 
at 11.  He explained that he took between 150 and 200 Rolaids 
tablets every two weeks.  T. at 11.

A January 1996 hearing officer's decision continued the 
denial of service connection for a chronic gastrointestinal 
disorder.

The Board remanded the case to the RO for additional 
development in April 1998.  In particular, the Board directed 
the RO to obtain all outstanding medical records, and to 
schedule a VA examination to ascertain the nature, severity 
and etiology of the veteran's current gastrointestinal 
disorder.

In a May 1998 response to the RO's request for service 
medical records from the veteran's first period of active 
duty, and records from Balboa Naval Hospital from 1977 to 
1979, the National Personnel Records Center (NPRC) forwarded 
a copy of the veteran's December 1978 reserve enlistment 
examination report.  This report reveals that the veteran 
denied a history of stomach or intestinal trouble, and is 
negative for a chronic gastrointestinal disorder.

VA outpatient treatment records from February 1995 to August 
1997 were associated with the veteran's claims folder in July 
1998.  These records are negative for complaints or findings 
of a chronic gastrointestinal disorder. 

In compliance with the April 1998 remand, the RO ordered a VA 
examination in March 1999.  A computer-generated report, 
dated the following month, indicates that the veteran 
canceled the April 1999 VA examination.  

In August 1999 correspondence, which was mailed to the 
veteran's last known address, the RO noted that the veteran 
canceled the April 1999 VA gastrointestinal examination, and 
offered him the opportunity to reschedule the examination.  
Later that month, the letter was returned to the RO as 
undeliverable.  In September 1999, the RO mailed a copy of 
this letter to a new address obtained from the VA Medical 
Center (VAMC).  The veteran failed to respond to this letter, 
and it was not returned to the RO as undeliverable.

The RO continued the denial of service connection for a 
chronic gastrointestinal disorder in December 1999.

Analysis

As noted above, service medical records from the veteran's 
first period of active duty are not available.  The Board is 
cognizant of its heightened duty in such cases to explain its 
findings and conclusions.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).

Under the provisions of 38 C.F.R. § 3.655(b), when a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be 
adjudicated based on the evidence of record.  In light of 
§ 3.655, and the veteran's failure to appear for a VA 
examination in April 1999, this claim will be rated based on 
the evidence of record.  

The threshold question is whether the veteran has presented 
evidence of a well-grounded claim.  The U.S. Court of Appeals 
for Veterans Claims (the Court) has defined a well-grounded 
claim as a claim which is plausible, that is meritorious on 
its own, or is capable of substantiation.  If he has not 
filed such a claim, the appeal must fail.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The United States Court of Appeals for the Federal Circuit 
has affirmed the principle that if an appellant fails to 
submit a well-grounded claim, the VA is under no duty to 
assist in any further development of the claim.  Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997). 

In order for a claim to be well grounded, there must be a 
current disability which is related to an injury or disease 
which was present during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Case law provides that although 
a claim need not be conclusive to be well grounded it must be 
accompanied by evidence.  A claimant must submit some 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Where the determining 
issue is a question of medical diagnosis or medical 
causation, lay assertions cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  If 
no cognizable evidence is submitted to support the claim, the 
claim cannot be well grounded.  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Court has 
further held that the second and third elements of a well-
grounded claim for service connection can also be satisfied 
under 38 C.F.R. § 3.303(b) (1999) by (a) evidence that a 
condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gobber, 10 Vet. App. 488, 495-97 
(1997).  Alternatively, service connection may be established 
under 38 C.F.R. § 3.303(b) by evidence of (i) the existence 
of a chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Ibid.  

Based on the evidence of record, as discussed above, the 
Board finds that the claim of service connection for a 
chronic gastrointestinal disorder is not well grounded.  
While the record in this case shows complaints of heartburn 
in service, and treatment for gastroenteritis, gastritis, and 
gastric reflux, service medical records are negative for a 
diagnosis of a chronic gastrointestinal disorder. 

The Board notes that "gastroesophageal reflux or hiatal 
hernia" was diagnosed on VA examination in January 1993.  
While the basis for this diagnosis was not entirely clear, 
the existence of the diagnosis is sufficient to supply the 
first element of a well-grounded claim, that is the diagnosis 
of a current disability.  Given the entries in the service 
medical records, and the veteran's lay assertions of 
manifestations, the Board will deem the second element of a 
well-grounded claim to have been satisfied.  The remaining 
question presented by the record is whether the third element 
of a well-grounded claim has been established: a causal 
relationship between currently diagnosed disability and 
disease or injury incurred or aggravated in service.  

While a current gastrointestinal disorder was diagnosed on VA 
examination in January 1993, the examiner did not relate this 
diagnosis to service.  Nor can the veteran provide the 
necessary evidence to establish a causal link between a 
chronic gastrointestinal disorder and service with his own 
testimony or assertions.  The Court has made clear that a lay 
party, like the veteran, is not competent to provide 
probative evidence as to matters requiring expertise derived 
from specialized medical knowledge, skill, expertise, 
training, or education.  Espiritu, 2 Vet. App. at 494-5 
(1994).  In this case, based on a review of the available 
evidence of record, no competent medical provider has 
associated the veteran's chronic gastrointestinal disorder to 
his active service. 

Lastly, it is noted that in the April 2000 Informal Hearing 
Presentation, the veteran's representative contends that 
subsequent to the Court's decisions pertaining to this issue, 
VA expanded its duty to assist the veteran in developing 
evidence to include the situation in which the veteran has 
not submitted a well grounded claim.  Veterans Benefits 
Administration Manual M21-1, Part III, Chapter I, 1.03(a), 
and Part VI, Chapter 2, 2.10(f) (1996).

The veteran's representative further contends that the M21-1 
provisions indicate that the claim must be fully developed 
prior to determining whether the claim is well grounded, and 
that this requirement is binding on the Board.

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to 
the revisions to the M21-1 Manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1999), prior to determining 
that a claim is not well grounded.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. § 
19.5 (1998).

In Morton v. West, 12 Vet. App. 477 (1999), the Court held 
that the Manual M21-1 provisions pertaining to the 
development of claims prior to a finding of well groundedness 
are interpretative, in that they do not relate to whether a 
benefit will be allowed or denied, nor do they impinge on a 
benefit or right provided by statute or regulation.  

The Court found that the Manual M21-1 provisions constituted 
"administrative directions to the field containing guidance 
as to the procedures to be used in the adjudication 
process," and that the policy declarations did not create 
enforceable rights.  The Court also found that interpretative 
provisions that are contrary to statutes are not entitled to 
deference, and that in the absence of a well-grounded claim, 
VA could not undertake to assist a veteran in developing the 
facts pertinent to the claim.

The Board has determined, therefore, in the absence of a 
well-grounded claim of entitlement to service connection for 
a chronic gastrointestinal disorder, VA has no duty to assist 
the veteran in developing his case.


ORDER

Entitlement to service connection for a chronic 
gastrointestinal disorder is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

